DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-7, 10, and 13-15 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 10, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite two related methods of ordering or selling a product, which is an abstract idea in the field of organizing human activity. This judicial exception is not integrated into a practical application as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth in detail below.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claims 1 and 10 recite methods, and therefore fall within the statutory category of process, as do their dependents (Mayo test, Step 1).  Claims 1, 5-7, 10, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity, without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method of ordering a product, and a method of selling a product.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The specific steps of the claims, such as shipping a quantity of a product, offering for sale said quantity of the product for sale after said quantity of the product has been shipped, and selecting, by a buyer, at least a portion of said quantity of the product, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Independent claim 1 recites a method of ordering a product through an online portal operated by a computer, comprising: shipping a quantity of a product to a destination; offering for sale on the online portal, by a seller, said quantity of said product after said quantity of said product has been shipped; and selecting, with an input device, through the online portal, by a buyer, at least a portion of said quantity of said product as a selected quantity, terms of purchase, and a payment type; displaying at the online portal a calculated price of said selected quantity of said product that is based on a current quantity of said product that is available for sale, a remaining shipping time for said product to arrive at said destination, said selected quantity, said terms of purchase selected by the buyer, and said payment type selected by the buyer; and completing an order through said online portal, by the buyer, for the selected quantity of said product at said calculated price.  The offering and completing an order steps are purely directed to commercial interactions; the shipping step, if it qualifies as at all technological, could be met by such well-understood, routine, and conventional technology as wooden sailing ships, packs on mules, or trucks.  The offering, selecting, displaying, and completing steps are now recited as performed through an online portal.  Official notice, as evidenced by Walker et al. (U.S. Patent Application Publication 2004/0085330), is taken that online portals require only well-understood, routine, and conventional computer and telecommunication technology.  Walker discloses (paragraph 0017, with emphasis added), “The design and operation of electronic commerce Web sites and the processes and techniques for exchanging commands and data between a client and a server are well known in the art.”  Official notice is taken that displaying information on online portals (e.g., websites or webpages) is well-understood, routine, and conventional, as evidenced by Spencer et al. (U.S. Patent Application Publication 2010/0076895).  Spencer discloses (paragraph 0047, with emphasis added), “The existence of any of various well-known protocols such as TCP/IP, Ethernet, FTP, HTTP and like is presumed, and the system can be operated on a client-server configuration to permit a user to retrieve web pages from a web-based server.  Any of various conventional web browsers can be used to display and manipulate data on web pages.”  Claim 1 now includes the words “with an input device”.  The instant specification (page 4, lines 11-13) states, “In addition, the buyer may interact with the online portal 10 using any suitable input device, such as a touchscreen, a computer mouse, trackpad, keyboard, and the like.”  Official notice is taken that at least some of computer mice, touchscreens, trackpads, and keyboards have long been well-understood, routine and conventional.  The limitations of claim 1, whether considered separately or in combination, do not raise the claimed method to significantly more than an abstract idea.
Claim 5, which depends from claim 1, recites that the online portal displays one or more of said selected quantity, said terms of purchase, and payment type.  Claim 6, which depends from claim 5, recites that said online portal further displays the remaining shipping time.  Claim 7, which depends from claim 6, recites that the online portal further displays said current quantity of said product.  Displaying the particular information recited does not require anything beyond well-understood, routine, and conventional technology; the particular information recited in claims 5, 6, and 7 could have been displayed on a chalkboard before online portals for electronic commerce existed.  The limitations of claims 5, 6, and 7, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed method to significantly more than an abstract idea.

Independent claim 10 recites a method of ordering a product through an online portal by a computer, comprising: shipping a quantity of a product to a destination; and while said product is being shipped: offering for sale on the online portal, by a seller, said quantity of said product; selecting, with an input device, through the online portal, by a buyer, at least a portion of said quantity of said product as a selected quantity, terms of purchase, and a payment type; displaying at the online portal a calculated price of said selected quantity of said product that is based on a current quantity of said product that is available for sale, a remaining shipping time for said product to arrive at said destination, said selected quantity, said terms of purchase selected by the buyer, and said payment type selected by the buyer; and completing an order through the online portal, by the buyer, for the selected quantity of said product at said calculated price.  The offering and completing an order are purely directed to commercial interactions; the shipping step, if it qualifies as at all technological, could be met by such well-understood, routine, and conventional technology as wooden sailing ships, packs on mules, or trucks.  The offering, selecting, displaying, and completing steps are now recited as performed through an online portal.  Official notice, as evidenced by Walker et al. (U.S. Patent Application Publication 2004/0085330), is taken that online portals require only well-understood, routine, and conventional computer and telecommunication technology.  Walker discloses (paragraph 0017, with emphasis added), “The design and operation of electronic commerce Web sites and the processes and techniques for exchanging commands and data between a client and a server are well known in the art.”  Official notice is taken that displaying information on online portals (e.g., websites or webpages) is well-understood, routine, and conventional, as evidenced by Spencer et al. (U.S. Patent Application Publication 2010/0076895).  Spencer discloses (paragraph 0047, with emphasis added), “The existence of any of various well-known protocols such as TCP/IP, Ethernet, FTP, HTTP and like is presumed, and the system can be operated on a client-server configuration to permit a user to retrieve web pages from a web-based server.  Any of various conventional web browsers can be used to display and manipulate data on web pages.”  Claim 10 now includes the words “with an input device”.  The instant specification (page 4, lines 11-13) states, “In addition, the buyer may interact with the online portal 10 using any suitable input device, such as a touchscreen, a computer mouse, trackpad, keyboard, and the like.”  Official notice is taken that at least some of computer mice, touchscreens, trackpads, and keyboards have long been well-understood, routine and conventional.  The limitations of claim 10, whether considered separately or in combination, do not raise the claimed method to significantly more than an abstract idea.
Claim 13, which depends from claim 10, recites that the online portal displays one or more of said selected quantity, said terms of purchase, and payment type.  Claim 14, which depends from claim 13, recites that the online portal further displays said remaining shipping time.  Claim 15, which depends from claim 14, recites that the online portal further displays said current quantity of said product.  Displaying the particular information recited does not require anything beyond well-understood, routine, and conventional technology; the particular information recited in claims 13, 14, and 15 could have been displayed on a chalkboard before online portals for electronic commerce existed.  The limitations of claims 13, 14, and 15, whether considered separately or in combination with each other and with the limitations of claim 10, do not raise the claimed method to significantly more than an abstract idea.  

Non-Obvious Subject Matter
Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 101, and objected to for an informality, but recite non-obvious subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, DuFour (U.S. Patent Application Publication 2007/0203821), discloses a method of ordering a product, comprising: shipping a quantity of a product to a destination (Abstract; paragraphs 18, 27, 38, 39, 47, and 62) (such shipping or transit inherently involves a quantity); and offering for sale, by a seller, the product for sale after said quantity of said product has been shipped (paragraphs 34, 35, 47, 48, 64, 65, 74, and 75).  DuFour does not use the exact words “online portal”, but discloses a “network buyer and seller forum”, using the Internet or other platforms, to carry out the relevant operations of sellers offering products and buyers ordering products (Abstract; paragraphs 24, 25, 31-35, 50-52, and 75), constituting an online portal.  Amancherla (US Patent Application Publication 2017/0161701) teaches selecting a quantity of a product for purchase (Figure 1; paragraph 3).  Neither DuFour nor Amancherla discloses a buyer selecting terms of purchase and a payment type, but Dione (U.S. Patent Application Publication 2018/0276695) teaches a customer selecting terms of purchase and a payment type (paragraph 55 and Figure 3), and Garcia et al. (U.S. Patent 9,922,356) further teaches a buyer selecting terms for purchase of items (column 22, lines 2-19).
DuFour discloses sellers indicating prices of products (paragraphs 35 and 48), but does not disclose displaying at said online portal a calculated price of said quantity of said product that is based on a current quantity of said product that is available for sale, a remaining shipping time for said product to arrive at said destination, said selected quantity, said terms of purchase selected by the buyer, and said payment type selected by the buyer.  Khanna (U.S. Patent Application Publication 2014/0229327) teaches displaying a total price for a quantity of a product or set of products, the total price computed based on the quantity (paragraph 51; Figures 3A and 3B).  Lewis et al. (U.S. Patent Application Publication 2019/0102788) discloses that calculating a dynamic price can include consideration of a current or expected quantity of inventory of a desired product (paragraph 45; note also Figure 2), corresponding to “a current quantity of said product that is available for sale”.  However, no prior art of record discloses displaying a calculated price of said quantity of said product that is based on a remaining shipping time for said product to arrive at said destination, still less reasonably suggests combining this with the other factors on which the calculated price is recited as being based.

Claims 10, 13, 14, and 15 are rejected under 35 U.S.C. 101, and objected to for an informality, but recite non-obvious subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, DuFour (U.S. Patent Application Publication 2007/0203821), discloses a method of selling a product, comprising: shipping a quantity of a product to a destination (Abstract; paragraphs 18, 27, 38, 39, 47, and 62) (such shipping or transit inherently involves a quantity); and, while said quantity of said product is being shipped: offering for sale, by a seller, the product (paragraphs 34, 35, 47, 48, 64, 65, 74, and 75); and ordering, by a buyer, at least some of said product (paragraphs 22, 37, 47, 48, 64, 65, 74, and 75).  DuFour does not use the exact words “online portal”, but discloses a “network buyer and seller forum”, using the Internet or other platforms, to carry out the relevant operations of sellers offering products and buyers ordering products (Abstract; paragraphs 24, 25, 31-35, 50-52, and 75), constituting an online portal.  DuFour does not expressly disclose offering by the seller, said quantity of said product for sale, and ordering, by the buyer, at least a portion of said quantity of said product as an ordered quantity of said product, but Amancherla (US Patent Application Publication 2017/0161701) teaches selecting a quantity of a product for purchase (Figure 1; paragraph 3).  Neither DuFour nor Amancherla discloses a buyer selecting terms of purchase and a payment type, Dione (U.S. Patent Application Publication 2018/0276695) teaches a customer selecting terms of purchase and a payment type (paragraph 55 and Figure 3), and Garcia et al. (U.S. Patent 9,922,356) further teaches a buyer selecting terms for purchase of items (column 22, lines 2-19).
DuFour discloses sellers indicating prices of products (paragraphs 35 and 48), but does not disclose displaying at said online portal a calculated price of said quantity of said product that is based on a current quantity of said product that is available for sale, a remaining shipping time for said product to arrive at said destination, said selected quantity, said terms of purchase selected by the buyer, and said payment type selected by the buyer.  Khanna (U.S. Patent Application Publication 2014/0229327) teaches displaying a total price for a quantity of a product or set of products, the total price computed based on the quantity (paragraph 51; Figures 3A and 3B).  Lewis et al. (U.S. Patent Application Publication 2019/0102788) discloses that calculating a dynamic price can include consideration of a current or expected quantity of inventory of a desired product (paragraph 45; note also Figure 2), corresponding to “a current quantity of said product that is available for sale”.  However, no prior art of record discloses displaying a calculated price of said quantity of said product that is based on a remaining shipping time for said product to arrive at said destination, still less reasonably suggests combining this with the other factors on which the calculated price is recited as being based. 

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.  Applicant notes the amendments made to the claims, and submits that the claims are not directed to an abstract idea, but merely “based on” an abstract idea.  There are arguable questions, involving the degree to which claim elements may be taken as applying or using an abstract idea in some meaningful way beyond generally linking the use of a judicial exception to particular technological environment, and which precedents are more relevant to a particular set of claims.  Nonetheless, Examiner maintains that the instant claims still fail to rise to significantly more than the abstract idea.  The arguments made by in the Response to Arguments section of the previous Office Action (e.g., with regard to the Shepherd patents, and to the Ultramercial, Inc. v. Hulu, LLC decision are reiterated.
Applicant further refers briefly to the Enfish v. Microsoft and Amdocs Ltd. V. Opennet Telecom, Inc. precedents.  The statement, “See Amdocs” does not call for much of a reply.  Regarding Enfish, Examiner agrees that advances in software as well as hardware may qualify as improving the functions of a computer, but the instant claims do not include anything comparable to the advance in self-referential data structures at issue in Enfish; and having a computer perform some particular kind of calculation which a human being could perform as well is not an improvement in the functions of a computer.  
Applicant also submits that, as set forth in the instant specification, U.S. buyers of products produced in foreign countries face problems.  Examiner replies that this argument is not commensurate with the scope of the claims, which do not recite that the product is foreign manufacture; also, U.S. buyers buying foreign products on which tariffs have already been paid, and which may be in the hands of American wholesalers in the United States, would likely not have to worry about tariffs or language barriers, even if they are not using Applicant’s inventors.  This is not to deny that Applicant’s invention may be useful in some circumstances, as making it easier and more convenient for buyers to purchase foreign-produced goods, or even domestically produced goods, but being of some use does not make a claimed invention patent-eligible under 35 U.S.C. 101.  The invention at issue in the Alice v. CLS Bank decision was presumably useful for exchanging obligations as between parties, but the Supreme Court nonetheless ruled that it was not patent-eligible.  The invention at issue in Ultramercial v. Hulu would be useful for people who preferred to pay for a media product with time and attention rather than money, and to people seeking to advertise, or to profit from advertisers, but it, too, was ruled patent-ineligible.
Examiner has also considered Bascom, which was concerned with a technological improvement, rather than a use of known technology for performing a particular economic practice.  The CAFC decision in Bascom sets forth the distinction:
Although the invention in DDR’s patent was engineered in the context of retaining potential customers, the invention was not claiming a business method per se, but was instead claiming a technical way to satisfy an existing problem for website hosts and viewers.  Similarly, although the invention in the ‘606 patent is engineered in the context of filtering content, the invention is not claiming the idea of filtering content simply applied to the Internet.  The ‘606 patent is instead claiming a technology-based solution (not an abstract-idea-based solution implemented with generic technical components in a conventional way) to filter content on the Internet that overcomes existing problems with other Internet filtering systems.  By taking a prior art filter solution (one-size-fits-all filter at the ISP server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention represents a “software-based invention[] that improve[s] the performance of the computer system itself.” 
Examiner maintains Applicant’s claimed invention is essentially what the Court ruled that Bascom was not: an abstract-idea-based solution implemented with generic technical components, which does not improve the performance of a computer system itself.
Examiner also makes two more prior art documents of record, as potentially having relevant in response to Applicant’s current claim language regarding online portals.  Nicolai (U.S. Patent Application Publication 2016/0063769) refers in paragraph 15 to an online marketplace portal, and states “Techniques for providing such online marketplace portals, e.g., via suitable server units accessible via suitable data networks, are well known in the art, and hence, will not be described here in greater detail.”  Paragraph 81 of Nicolai describes a remote server as “a conventional server unit providing an online marketplace portal OMP”.  Paragraph 176 of Nicolai states, “It will be appreciated that the online marketplace portal OMP may be provided in any suitable and generally known way providing access to interested parties”.  Schiller et al. (U.S. Patent Application Publication 2018/0322592) recites in paragraph 5, “Another conventional technique includes allowing customers to login to web portals to access pricing schedules.”  Emphasis is added.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nicolai (U.S. Patent Application Publication 2016/0063769) discloses a method and arrangement for generating franking imprint data for a mail item.  Schiller et al. (U.S. Patent Application Publication 2018/0322592) disclose a system and method for transferring service provider information.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS D ROSEN/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        August 29, 2022